                Case 3:20-cv-05738-RAJ Document 10 Filed 09/29/20 Page 1 of 1



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
     TRACIE EASON,                                    Civil No. 3:20-CV-05738-RAJ
 8
              Plaintiff,
 9
              vs.                                      PROPOSED ORDER AMENDING
10                                                     THE SCHEDULING ORDER
     COMMISSIONER OF SOCIAL
11   SECURITY,
12            Defendant.
13            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
14   shall be amended as follows: Defendant shall have up to and including October 29, 2020,

15   to file a response to Plaintiff’s Complaint, including the certified administrative record.
     The certified administrative record shall be filed within ten days of its availability to the
16
     Office of the General Counsel, if it can be filed earlier than the aforementioned date. If
17
     the Commissioner is unable to file the certified administrative record by that date, the
18   Commissioner shall file another motion for extension or status report, every 30 days until
19   the certified administrative record becomes available.
              DATED this 29th day of September, 2020.
20

21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge
                                                              ___________________________
24                                                      _________
     Page 1         PROPOSED ORDER - [3:20-CV-05738-RAJ]
